Citation Nr: 1129913	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, attention deficit disorder, and bipolar disorder.

2.  Entitlement to a rating in excess of 30 percent for a left knee disorder, excluding the period when the Veteran was in receipt of a temporary total disability rating.

3.  Entitlement to an increased rating for left knee arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for left knee scars.  

5.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Luis A. De Mier, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to January 2002 and from January 2003 to October 2004, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In February 2010, the Veteran was afforded a Travel Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  At that hearing, the Veteran submitted additional evidence to the Board, accompanied by a waiver of RO consideration.

The Board observes that, while the RO framed the first issue on appeal as entitlement to an initial increased rating for PTSD, a review of the record indicates that the Veteran has also been diagnosed with and treated for depression, attention deficit disorder, and bipolar disorder.  He has not filed separate claims with respect to those other disabilities.  Nevertheless, under current VA law, claims for one psychiatric disorder effectively encompass claims for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's multiple diagnosed psychiatric disorders are encompassed within his current initial increased rating claim, as reflected on the title page of this decision.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's acquired psychiatric disorder has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

2.  Throughout the pendency of this appeal, excluding the period when the Veteran was in receipt of a temporary 100 percent disability rating, his service-connected left knee disorders (status post-operative left knee cruciate reconstruction and septic arthritis) have been manifested by subjective complaints of chronic pain, weakness, instability, stiffness, swelling, and decreased endurance, and objective findings of arthritis.  Range of motion testing has revealed flexion limited to no more than 72 degrees and extension limited to no more than 30 degrees, with pain on the ends of motion.  There have been no complaints or clinical findings of ankylosis, dislocation, recurrent subluxation, locking, or atrophy of disuse.  Nor has there been any objective evidence of pain, fatigue, weakness, or lack of endurance following repetitive motion, or other functional impairment due to pain on use.  

3.  The Veteran's service-connected left knee disorders have not been shown to be productive of scarring that is painful or unstable, encompasses an area or areas of 144 square inches (929 square centimeters) or greater, or is manifested by breakdown, keloid formation, or altered pigmentation.  

4.  Throughout the pendency of this appeal, his service-connected acquired psychiatric and left knee disorders have been adequately compensated by the rating schedule.  Moreover, those service-connected disorders have not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.

5.  The competent evidence of record does not show that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Since the date of service connection, the criteria for a 30 percent evaluation, but not higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  Throughout the pendency of this appeal, excluding the period when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a rating in excess of 30 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.17a, DC 5257 (2010).

3.  Throughout the pendency of this appeal, excluding the period when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a separate rating of 40 percent, but not higher, for left knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.17a, DCs 5260, 5261 (2010).

4.  Throughout the pendency of this appeal, excluding the period when the Veteran was in receipt of a temporary 100 percent disability rating, the criteria for a separate or higher musculoskeletal rating for his service-connected left knee disorders have not otherwise been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.17a, DCs 5003, 5010, 5024, 5256, 5258, 5259, 5262 (2010).

5.  The criteria for a separate compensable rating for left knee scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.118, DCs 7801, 7802, 7803, 7804, and 7805 (2010).

6.  The criteria for referral for increased ratings for the Veteran's acquired psychiatric and left knee disorders on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010).

7.  The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims for an increased initial rating for an acquired psychiatric disorder and for a TDIU rating arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to those issues.

Next, with respect to the Veteran's left knee claims, the Board finds that he has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Specifically, the RO sent the Veteran August 2006 and March 2007 correspondence informing him of all three elements required by 38 C.F.R. § 3.159(b).  That correspondence and a subsequent February 2010 VCAA notice letter also included information regarding the assignment of disability ratings and effective dates in cases where service connection is granted.  In addition, a September 2008 VCAA notice letter informed the Veteran of the specific rating criteria and other information pertaining to the assignment of disability ratings for his service-connected left knee disorders (status post-operative left knee cruciate reconstruction, septic arthritis, and scarring).  Moreover, while the September 2008 and February 2010 VCAA notice letters were provided after the initial adjudication of the claims, the Veteran has not alleged any prejudice due to the timing of that correspondence and none is apparent.  Furthermore, the Board considers it significant that, after the September 2008 VCAA notice letter was issued, the RO re-adjudicated the Veteran's claims in a September 2008 statement of the case.  While mindful that his claims were not subsequently re-adjudicated after the receipt of the February 2010 VCAA letter, the Board observes that this letter was duplicative of notice that had been provided prior to the last final RO adjudication.  Accordingly, the Board finds that any defect in the timing or content of the VCAA notice letters has not affected the overall fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, regarding the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA treatment records as well as other pertinent evidence.  The Veteran has also been provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned Veterans Law Judge.  Moreover, subsequent to that hearing, the Board has ensured that all Spanish-language treatment records have been translated and that all translations have been added to the Veteran's claims file.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any "relevant records" in the custody of VA or another federal agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Nevertheless, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A(c)(1); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).

In this case, the Veteran has expressly indicated that he has not applied for SSA disability benefits.  Additionally, he has not contended, and the evidence of record does not otherwise suggest, that there are any outstanding VA or other federal records pertaining to his psychiatric, left knee, and TDIU claims.  Accordingly, the Board finds that it is not obligated to obtain any additional federal records with respect to those claims.  

The Veteran has also undergone VA examinations to evaluate the nature, extent and severity of his service-connected psychiatric and left knee disorders.  He has not specifically contended that the manifestations of those disorders have worsened since his most recent examinations.  Thus a remand is not required solely due to the passage of time since those examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board acknowledges that the Veteran has not been afforded a VA examination that has specifically addressed his TDIU claim.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995).  Nevertheless, the Board observes that the examinations he has undergone with respect to his psychiatric and knee disorders have assessed the impact of those service-connected disabilities on his occupational functioning.  Moreover, the record reflects that the Veteran is currently attending law school, where, by his own admission, he is thriving.  Further, for the reasons set forth below, there is no competent evidence that the Veteran's service-connected disabilities, either singly or jointly, render him incapable of obtaining or maintaining gainful employment.  Accordingly, the Board finds it unnecessary to remand his TDIU claim for a separate VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, to remand for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).  Accordingly, the Board finds no prejudice to the Veteran in adjudicating this appeal and now turns to the merits of his claims.

II.  Higher Evaluations for Service-Connected Disabilities

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Acquired Psychiatric Disorder

The Veteran, in written statements and testimony before the Board, contends that, since the date of service connection, his service-connected psychiatric disorder has been more severe than contemplated by his 10 percent disability rating.  

As a procedural matter, the Board recognizes that the Veteran filed an initial claim for service connection for a psychiatric disorder in November 2004.  However, the RO denied that claim in an April 2005 rating decision, which became final because the Veteran did not perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thereafter, the Veteran submitted a May 2006 application to reopen his previously denied claim.  In an October 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating, effective the date of the reopened claim.  Less than three months later, in December 2007, the Veteran filed a notice of disagreement with the initial rating assignment.  As the Veteran's notice of disagreement was received within a year of the initial grant of service connection, it is tantamount to a claim for an initial higher rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the rating period on appeal extends from May 11, 2006, the effective date of service connection.  Thus, the Board must consider all pertinent evidence from that date forward in support of the Veteran's claim.  Additionally, the Board will consider evidence dated prior to May 11, 2006, but only to the extent that it is found to shed additional light on the Veteran's disability picture as it relates to the period on appeal.  See 38 C.F.R. § 4.1 (providing that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history).

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).

Throughout the pendency of this appeal, the Veteran has been assigned a 10 percent pursuant to the diagnostic code that governs PTSD.  38 C.F.R. § 4.130, DC 9411 (2010).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected psychiatric disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, however, the Board notes that the Veteran has not requested that his disability be rated under a diagnostic code other than DC 9411.  Moreover, the Board finds this diagnostic code to be the most appropriate as pertains to the Veteran's predominant mental disorder.  In any event, with the exception of eating disorders, all psychiatric disabilities, including PTSD and depression, are evaluated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result.  

Under the General Rating Formula for Mental Disorders, a 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

To warrant a 30 percent disability rating, there must be occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for a disability that is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2010). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board will consider all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The Board recognizes that, in addition to PTSD, the Veteran has been diagnosed with and treated for depression, attention deficit disorder, and bipolar disorder.  However, as noted above, his service-connected psychiatric disorder effectively includes all of the symptoms of his PTSD and other diagnosed psychiatric conditions.  Even if this were not the case, the Board would be precluded from distinguishing between the symptoms of his PTSD and his other psychiatric conditions in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board is cognizant that, during the pendency of this appeal, VA examiners and psychiatric treating providers have attempted to differentiate between the symptomatology associated with the Veteran's PTSD, depression, attention deficit disorder, and bipolar disorder.  Nevertheless, given the complexity of his various mental health diagnoses and their interrelated symptomatology, and in view of the dictates of Clemons, the Board will, for the purposes of this decision, attribute all of the Veteran's psychiatric symptoms to his service-connected disorder.

Additionally, the Board is mindful of its obligation to consider entitlement to staged ratings to compensate for times since the date of service connection when the Veteran's disability may have been more severe than at other times during the pendency of the appeal.  See Fenderson, 12 Vet. App. at 126.  In this case, however, the Board finds that staged ratings are inappropriate as the pertinent evidence of record does not show distinct time periods since the date of service connection when the Veteran's service-connected psychiatric disorder manifested symptoms that would warrant different evaluations.  Id.

The Board now turns to the pertinent evidence of record.  The Veteran's private and VA treatment reports, written statements, and testimony reflect that, both prior to and after the date of service connection, he has suffered from various psychiatric problems, including an exaggerated startle response, hypervigilance, intrusive thoughts, flashbacks, nightmares, sleep impairment, social avoidance tendencies, anxiety, anger management problems, and an inability to concentrate.  Additionally, the Veteran has indicated that he suffers from occasional auditory and visual hallucinations and thoughts of harming himself and others.  However, no clinical manifestations of psychotic tendencies or active homicidal and suicidal ideation has been shown.  

Prior to applying to reopen his psychiatric claim, in March 2005, the Veteran underwent a VA examination in which he reported a history of mental health problems arising from his period of combat service.  Specifically, the Veteran indicated that he had incurred psychiatric trauma as well as physical injuries from an improvised explosive device (IED), which had detonated in the vicinity of his military vehicle in Fallujah, Iraq.  The Veteran added that he had been further traumatized after witnessing a fellow service member commit suicide in the military hospital where he had received initial treatment for his combat injuries.  

With respect to his social and occupational functioning, the Veteran told the March 2005 VA examiner that he currently lived with his parents, his wife of five years, and his two young sons.  Significantly, the Veteran did not report that his mental health symptoms interfered with his family life or other interpersonal relationships.  Nor did he report that those symptoms had any negative impact on his ability to work.  On the contrary, the Veteran indicated that he had been gainfully employed for seven years as Puerto Rico state police officer, with intervening periods of activated service in the Reserves.  He added that he performed his civilian duties "very well."  The Veteran also denied any history of illicit drug use or other illegal activities arising from his psychiatric problems. 

On mental status examination, the Veteran exhibited a slightly anxious mood and a constricted affect.  However, his insight and judgment were deemed fair and he was found to have good concentration, attention, memory, hygiene, and impulse control.  The Veteran did not show any signs of suicidal or homicidal ideation or visual or auditory hallucinations.  Nor did he display any other psychotic tendencies.

Based on the results of the examination, the Veteran was diagnosed with adjustment reaction with anxious mood and assigned a Global Assessment and Functioning (GAF) score of 90. 

Subsequent clinical records reflect that, in August 2006, the Veteran underwent a VA mental health consultation in which he reported a prior history of private treatment for PTSD and related symptoms arising from his combat experiences.  He stated that his current symptoms included an exaggerated startle response, anxiety, and crying spells that occurred two or three times each week.  He also complained of frequent intrusive thoughts and nightmares related to his combat experiences, with accompanying sleep impairment.  Additionally, the Veteran reported that he had recently quit his job as a policeman.  He indicated that his PTSD symptoms had interfered with his prior occupational duties and caused him to receive bad evaluations.  Significantly, however, the Veteran did not specifically attribute his loss of employment to any psychiatric impairment.  Rather, he indicated that he had resigned primarily because he wanted to study and get a professional degree.  The Veteran also stated that he remained married and that his spouse was expecting another baby.  He did not report any other occupational or social impairment arising from his psychiatric problems.  

The Veteran's reported in-service stressors and mental health symptoms were found to support a DSM-IV diagnosis of PTSD and a GAF score of 65.  On a follow-up VA consultation in January 2007, he was assigned a lower GAF score of 55.  However, with the exception of new complaints of concentration deficits and decreased motivation, his overall psychiatric symptoms remained unchanged from the August 2006 VA consultation.  

The record thereafter shows that the Veteran continued to seek periodic VA outpatient treatment for PTSD and related mental health problems, which were alternately diagnosed as depression and attention deficit disorder.  He also was treated for erectile dysfunction, which he attributed to his regimen of prescribed anti-depressants and related psychiatric medications.  

In addition to undergoing routine VA mental health outpatient treatment, the Veteran was afforded another VA psychiatric examination in September 2007.  At that time, he complained of persistent sleep problems and nightmares.  He also reported severe anger, apathy, and avoidance tendencies, coupled with moderate irritability, intrusive thoughts, and memory problems.

In contrast with his previous VA examination and VA outpatient treatment sessions, the Veteran acknowledged a history of legal problems arising from his assault on a neighbor.  He also conceded an in-service history of excessive drinking, but denied any current problems related to alcohol or drug abuse.  With respect to his occupational and social history, he indicated that, while currently unemployed, he was attending college on a full-time basis.  Additionally, the Veteran reported that he remained married; however, he described his relationships with his spouse, sons, and in-laws as turbulent.  Nevertheless, the Veteran indicated that he enjoyed spending time with his children and engaging in other recreational pursuits, such as attending church and watching television.  

On mental status evaluation, the Veteran exhibited a constricted affect, a dysphoric mood, poor impulse control, and mildly impaired memory.  However, he was found to possess a cooperative attitude with good hygiene, spontaneous speech, and judgment, intelligence, and insight that were all within normal limits.  Additionally, the Veteran appeared oriented to person, time, and place.  He did not complain of any suicidal or homicidal ideations or obsessive, ritualistic behaviors.  Nor did he report any recent history of delusions, hallucinations, or other psychotic tendencies.  

Based on the results of the examination and a review of the Veteran's claims file, the September 2007 VA examiner confirmed the Veteran's prior DSM-IV diagnosis of PTSD and noted that he also exhibited mild symptoms of depression and insomnia.  Significantly, the VA examiner characterized the Veteran's overall PTSD symptoms as severe, but then noted that those symptoms were productive of no more than moderate social and occupational impairment, consistent with a GAF score of 65.  Additionally, that examiner noted that the Veteran's psychiatric symptoms did not affect his daily living activities and had only a mild impact on his overall functional state and quality of life.  

On a subsequent VA psychiatric consultation in May 2008, the Veteran reported worsening psychiatric symptoms, manifested by severe nightmares, flashbacks, sleep problems, concentration deficits, and isolation tendencies.  He also complained of visual and auditory hallucinations, which he had not previously reported.  Additionally, the Veteran stated that he was now estranged from his spouse and children and living with his parents.  He also indicated that, while he remained a full-time student, he relied on increased doses of medication in order to concentrate.

Mental status evaluation revealed higher levels of anxiety and dysthymia than had been shown on previous clinical assessments.  Additionally, the Veteran's speech was found to be non-spontaneous and slow in rate and rhythm, but otherwise appropriate.  His thought processes also remained logical and coherent.  Despite his complaints of visual and auditory disturbance, no signs of hallucinations or delusions were clinically shown.  Nor were any other psychotic tendencies observed.  While the Veteran reported occasional thoughts of killing himself, he continued to deny any active suicidal or homicidal intent.  His overall psychiatric symptoms were found to warrant a GAF score of 55.

The record thereafter shows that, at his February 2010 Travel Board hearing, the Veteran submitted private medical records in support of his claim.  Those records revealed that, in late December 2009 and early January 2010, the Veteran had undergone inpatient group and individual therapy at a private mental health care facility.  During this period of hospitalization, which took place at the recommendation of the Veteran's VA treating psychiatrist, he had been assessed with bipolar disorder in addition to his previously diagnosed PTSD.  Significantly, however, none of the Veteran's private hospitalization records showed any complaints or clinical findings of psychiatric symptoms other than those reflected in his previous VA treatment records and examination reports.  Moreover, at his February 2010 Travel Board hearing, the Veteran did not complain that his overall psychiatric symptoms had increased in severity since his previous VA examination.  On the contrary, he indicated that, while he continued to experience interpersonal problems, his overall social functioning had improved in the sense that he had recently reunited with his wife and sons.  He further indicated his law school had afforded him reasonable accommodations for his mental and physical disabilities and that he remained on track to graduate with his class.  

As noted above, the Veteran's post-service GAF scores have ranged from a high of 90 to a low of 55.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 90 reflects absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, social efficacy, interest and involvement in a wide range of activities, and general satisfaction with life, with no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but with a general capacity for adequate functioning and meaningful interpersonal relationships.  GAF Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

While mindful that, on his initial post-service VA consultation in March 2005, the Veteran was found to display minimal psychiatric symptoms consistent with a GAF score of 90, the Board finds that the subsequent evidence of record, corresponding to the period on appeal, is more probative with respect to his claim.  Indeed, the Board considers it significant that, since the date of service connection, the Veteran has consistently been found to display a GAF scores of 55 to 65, which reflect overall occupational and social impairment that is mild to moderate in nature.  Those GAF scores, in combination with the pertinent clinical and lay evidence of record, indicates that, since the date of service connection, the Veteran's overall psychiatric symptoms have most closely approximated the criteria for a 30 percent rating in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Indeed, throughout the relevant appeals period, the Veteran has demonstrated specific symptoms, including a depressed mood, anxiety, flashbacks, nightmares and related sleep problems, and mild memory loss, which collectively warrant a 30 percent rating under that general rating formula.  

Moreover, the concentration deficits associated with the Veteran's PTSD have been shown to interfere with, though not preclude, his ability to perform routine tasks, both in his prior job as a police officer and in his current capacity as a fulltime law student.  Such intermittent inability to perform occupational tasks is expressly contemplated in the criteria for a 30 percent rating under the general rating formula.  38 C.F.R. § 4.130, DC 9411.  Accordingly, the Board finds that a rating of 30 percent is warranted, effective the date of service connection.

Conversely, the Board finds that a rating in excess of 30 percent has not been warranted at any time throughout the pendency of this appeal.  The Board recognizes that, on his September 2007 VA examination and subsequent March 2008 VA psychiatric consultation, the Veteran was found to exhibit severe nightmares, flashbacks, sleep problems, concentration deficits, isolation tendencies, and related PTSD symptoms.  Significantly, however, the September 2007 VA examiner also noted that the Veteran's symptoms were productive of no more than moderate social and occupational impairment and had only a mild impact on his overall quality of life and ability to function.  Similarly, the March 2008 VA psychiatric examiner, despite noting the severity of the Veteran's symptoms, determined that his overall level of psychiatric disability continued to warrant a GAF score of 55, reflecting moderate social and occupational impairment.  In any event, the Board observes that the mere fact that the September 2007 and March 2008 used the term "severe" to describe the Veteran's psychiatric symptoms is not dispositive in his increased rating claim.  On the contrary, while an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned, as the rating depends on an evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Here, the Board considers it significant that at no time since the date of service connection has the Veteran exhibited marked occupational and social impairment with reduced reliability and productivity.  On the contrary, the Veteran has described himself as a married, family man, who had maintained relationships with his wife and sons, despite a temporary period of estrangement.  Moreover, notwithstanding his alleged avoidance tendencies, the Veteran has reported active involvement in his church and other recreational pursuits, which demonstrate that he does not isolate himself.  Further, while he has complained of impaired sexual performance in connection with his PTSD, the record reflects that he has been granted a separate award of service connection for erectile dysfunction, which is not at issue on this appeal.  Thus, to grant a higher evaluation in this instance based on symptoms that have already been accounted for his rating for erectile dysfunction would amount to impermissible pyramiding.  38 C.F.R. § 4.14; 8 C.F.R. § 4.25 (2010); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Additionally, while mindful that the Veteran does not currently work, the Board observes that his decision to leave the state police force appears to have been motivated primarily by his enrollment in law school, as opposed to an underlying psychiatric condition.  In this regard, the Board recognizes that, in support of his initial increased rating claim, the Veteran has alleged that his psychiatric problems contributed to his prior poor performance as a policeman.  Nevertheless, the Board finds the credibility of the Veteran's allegations to be limited by their inconsistency with prior statements, made during his initial VA psychiatric examination, in which indicated that he was performing well in that job.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  The Board considers the Veteran's earlier statements to be more probative as they were rendered while he was still working and before he applied to reopen his claim for service-connected benefits.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Nevertheless, even if the Board accepts the Veteran's more recent assertions as credible, it finds that the overall level of occupational and social impairment associated with his acquired psychiatric disorder is reflected in the 30 percent rating that has now been assigned.  38 U.S.C.A. §§ 1155, 5107 38 C.F.R. §§ 3.102, DC 9411 (2010).  Indeed, as noted above, that disability evaluation expressly contemplates intermittent problems performing occupational tasks, such as the Veteran has alleged.  Moreover, while cognizant of his complaints that his PTSD interferes with his ability to concentrate on his studies, the Board considers it significant that he has not demonstrated that his academic pursuits have been severely impacted by his psychiatric problems.  Further, his psychiatric problems have not been shown to include any of the symptoms warranting a 50 percent evaluation under the General Rating Formula: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In this regard, the evidence, as discussed in detail above, fails to demonstrate that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understand complex commands; impairment of short- and long-term memory; impaired judgment or abstract thinking; disturbances of mood or motivation; or difficulty in establishing and maintaining effective work and social relationships.  

Nor have the Veteran's symptoms been shown to more nearly approximate a 70 or 100 percent rating.  Indeed, the Veteran has not indicated, and the record does not otherwise show, that he experiences occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  While he has reported occasional thoughts of harming himself and others, he has consistently denied any active suicidal or homicidal ideation.  In addition, the lay and clinical evidence since the date of service connection fails to demonstrate symptomatology such as obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  

The Board recognizes that the award of a 30 percent disability rating does not represent a complete grant of the benefits sought on appeal.  Moreover, the Board is sympathetic to the Veteran's contentions and does not question the sincerity of his belief that his psychiatric disorder warrants a rating higher than 30 percent.  Nevertheless, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board finds that the Veteran's service-connected psychiatric disorder has warranted a disability evaluation of 30 percent, but not higher, since the date of service connection.  In reaching this determination, the Board has considered the benefit-of-the-doubt rule, but finds that the preponderance of the evidence does not support an schedular rating greater than that which has been assigned.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disorders

In addition to seeking an initial higher rating for his acquired psychiatric disorder, the Veteran contends that increased compensation is warranted for his service-connected left knee problems for all periods throughout the course of this appeal in which a temporary total rating has not been assigned.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, VA's anti-pyramiding provisions do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. §§ 4.14, 4.45 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knee is considered a major joint while the metatarsals of the foot are considered a single group of minor joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2010).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2010).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

A Veteran who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (other impairment of the knee), and evaluation of a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Throughout the pendency of this appeal, excluding the period in which the Veteran has been in receipt of a temporary total evaluation, he has been assigned a 30 percent rating under DC 5257, which pertains to instability and other impairment of the knee.  38 C.F.R. § 4.71a, DC 5257.  The Veteran has also been assigned a separate 10 percent rating for left knee arthritis with noncompensable limitation of motion.  338 C.F.R. § 4.71a, DC 5003-5260.  Parenthetically, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code - in this case, DC 5003 (degenerative arthritis) - requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code - here, DC 5260 (limitation of flexion) - is shown after the hyphen.  38 C.F.R. § 4.27 (2010). 

With respect to other applicable diagnostic codes, the Board finds that the orthopedic manifestations of the Veteran's left knee disorder also warrant consideration under DC 5055 (knee replacement (prosthesis)) and DC 5261 (limitation of extension).  38 C.F.R. § 4.71a, DCs 5055, 5257; see Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991) (noting that the Board is required to consider all bases for increased ratings, which have been reasonably raised by the record).  

Conversely, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are inapplicable, as the competent evidence does not show that the Veteran has any of those conditions.  Moreover, while the claims file reflects complaints and clinical findings of pain, swelling, lack of endurance, and instability involving the left knee, the Veteran has not reported any episodes of left knee locking or dislocation, and no such episodes are reflected his medical records or VA examination reports.  Similarly, ankylosis of the left knee has not been demonstrated.  Nor has the Veteran undergone removal of semilunar cartilage with respect to that joint.  

In addition to seeking higher ratings for the orthopedic manifestations of his left knee disorder, the Veteran has claimed entitlement to additional compensation for scars associated with this service-connected disability. The Board acknowledges that he is competent to report that he has residual left knee scarring and his lay testimony in this regard is considered credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Additionally, the Board recognizes that separate ratings may be assigned for a musculoskeletal disability and a scar that are related to the same injury.  38 C.F.R. § 4.25 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, in this case, the RO has determined that the scarring associated with the Veteran's left knee disorder has warranted a separate noncompensable rating throughout the relevant appeals period.  Thus, in addition to the above diagnostic codes, the Board will consider whether to assign a compensable rating for the Veteran's left knee disorder under the diagnostic criteria pertaining to scars.  Those specific criteria are listed under DCs 7801 (scars other than head, face, or neck, that are deep or that cause limited motion), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion), 7803 (superficial, unstable scars), 7804 (unstable or painful scars), and 7805 (other scars, rated on limitation of function of affected part).  38 C.F.R. § 4.118, DCs 7801-7805 (2010).

The Board has also considered the application of 38 C.F.R. § 4.30, which provides for the assignment of a temporary total rating based on surgery necessitating convalescence.  38 C.F.R. § 4.30 (2010).  As noted above, however, the Veteran has already been granted a temporary 100 percent rating for the two-month convalescent period following his August 6, 2007, surgery.  Id.  The Board recognizes that he has undergone additional left knee surgeries during the pendency of this appeal.  Significantly, however, he has not submitted a claim of entitlement to a temporary total evaluation with respect to any of those other left knee surgeries.  Nor does the record suggest that such an award is warranted.  On the contrary, the Veteran's pertinent medical records, which have been associated with the claims file, do not show that any of his left knee surgeries, apart from the August 2007 operation, has necessitated convalescence of at least one month or resulted in severe postoperative residuals, or immobilization by cast.  Accordingly, the Board finds that 38 C.F.R. § 4.30 may not be used as the basis for an increased rating in this case.

The Veteran's claim for an increased rating for his left knee disorder was received by the RO on May 11, 2006.  As such, the rating period on appeal extends from May 11, 2005, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, as noted above, 38 C.F.R. § 4.1 dictates that a service-connected disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider clinical and lay evidence dated prior to May 11, 2005, but only to the extent that such evidence is found to shed additional light on the Veteran's disability picture as it relates to the rating period on appeal.

Additionally, the Board is mindful of its obligation to consider entitlement to staged ratings to compensate for times when the Veteran's right knee disorder may have been more severe than at other times during the relevant appeals period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Nevertheless, the Board finds that staged ratings are not appropriate in this case as the factual findings do not show distinct time periods since the date of claim where the Veteran's service-connected left knee disorders encompassed symptoms that would warrant different ratings.

The pertinent evidence of record shows that in March 2003, the Veteran injured his left knee after an improvised explosive device detonated in the vicinity of the motor vehicle that was transporting him to his command station in Fallujuah, Iraq.  While he was afforded initial treatment in the field, the severity of his left knee fracture and concomitant injuries necessitated that he seek additional medical care, first at Walter Reed Army Hospital in Washington, D.C., and later at Fort Buchanan Hospital in Puerto Rico.  During this period preceding his military discharge, the Veteran underwent a succession of operations, including replacement and grafting of the left knee cap and subsequent surgery to treat a resultant infection and septic arthritis involving that joint.

After leaving the Army, the Veteran underwent an initial March 2005 VA examination in which he reported his history of in-service left knee injuries and ensuing surgical treatment.  He also complained of chronic left knee pain and weakness, but denied any other symptoms associated with that disability.  

Clinical examination revealed slight limitation of left knee flexion, which was attributed to the incurrence of septic arthritis and subsequent surgery to treat that complication.  Additionally, the Veteran was found to have instability and pain on palpation of the left knee patella.  However, no swelling, effusion, or sublaxity of the left knee joint was detected.  Nor was any muscle atrophy or ankylosis shown.  Contemporaneous X-rays revealed degenerative changes consistent with a diagnosis of post-status left knee cruciate ligament reconstruction, with cadaver cartilage graft and septic arthritis.  

In addition to the aforementioned orthopedic manifestations, the Veteran's left knee was found to be productive of minor scarring.  Specifically, three surgical scars were noted on the external, lateral, medial and medial aspect of his left knee patella.  One of these scars was three inches long while the other two each measured two inches in length.  The scars were noted to be well-healed and devoid of any redness or tenderness.  Nor were they productive of ulceration or other disfigurement, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyperpigmentation, abnormal texture, or limitation of motion.

In support of his increased rating claim, the Veteran was afforded a second VA examination in November 2006.  At that time, he reported that he had recently undergone left knee arthroscopic surgery from which he was recovering with the aid of a soft knee immobilizer and crutches.  The Veteran indicated that his post-operative instructions included "not for[cing] his knee manually toward flexion."  Significantly, however, the Veteran acknowledged that he remained able to actively bend his left knee whenever he removed the immobilizer and did not report any severe post-operative residuals requiring convalescence of at least one month or the use of a cast.  

With respect to his current left knee symptoms, the Veteran complained of constant pain, which he rated as 10 out of 10 in terms of severity.  He also reported left knee instability, stiffness, swelling, and decreased endurance.  Although the Veteran did not report any specific episodes of left knee flare-ups, he indicated that his symptoms were most severe during periods of prolonged standing and walking.  Significantly, the Veteran reported that his left knee symptoms were also productive of occupational impairment.  In this regard, he noted that these symptoms, in tandem with his psychiatric problems, had prevented him from adequately performing his duties as a police officer and ultimately contributed to his resignation.  Additionally, the Veteran indicated that his left knee disorder interfered with his ability to perform household chores and engage in recreational sports.

On clinical examination, the Veteran exhibited tenderness to palpation in the anterior, lateral, and medial components of the left knee, with accompanying edema and effusion.  He also displayed marked left knee instability, as evidenced by a positive Lachman's test.  Additional objective manifestations included muscle weakness and guarding.  Muscle atrophy in the left quadriceps was also shown.  Significantly, however, the Veteran was found to be capable of good ambulation, provided that he used his left knee immobilizer and did not bear weight on that joint.  

On range of motion testing, the Veteran exhibited left knee flexion limited to 72 degrees and extension limited to 30 degrees, with pain on the ends of motion.  However, there was there no showing of additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Nor was there any evidence of ankylosis or other orthopedic abnormalities.  Also, no new clinical findings were made with regard to any residual left knee scars.

Subsequent VA medical records reveal that the Veteran's left knee disorder continued to warrant inpatient and outpatient treatment, including the August 2007 surgery that resulted in his award of a temporary total rating for the period from August 6, 2007, to October 31, 2007.  Following that surgery, the Veteran underwent a June 2008 VA examination in which he reiterated his previously reported left knee complaints and also complained of an occasional sense of "giving way" in that joint.  As on his previous VA examination, the Veteran reported that prolonged standing and walking exacerbated his left knee symptoms.  He also noted for the first time that those symptoms were aggravated by climbing stairs.  

In terms of a current treatment regimen, the Veteran indicated that he had been prescribed medication to treat his left knee pain and relied on a cane and knee brace for stability.  With respect to other functional impairment attributable to his left knee disorder, the Veteran reported problems dressing, bathing, and playing sports.  He also reiterated his prior complaints of having to quit his job in part as a result of his left knee and psychiatric disorders.  Significantly, however, he noted that, after leaving the police force, he had completed his undergraduate studies and was now contemplating law school.  

On range of motion testing, the Veteran exhibited flexion to 85 degrees and extension to minus 25 degrees, which represented a slight improvement over the results of his November 2006 VA examination.  The rest of the clinical evaluation was largely unchanged, relative to the prior examination.

The record thereafter shows that the Veteran has enrolled in law school, where he remains on track to graduate and seek employment as an attorney.  During this period, he has also continued to seek treatment for his left knee problems.  Significantly, however, the Veteran testified at his February 2010 Travel Board hearing that he has not undergone any additional left knee surgeries since his June 2008 VA examination.  Additionally, the Veteran has not reported, and the evidence of record does not otherwise show, an overall worsening of his left knee symptoms following that most recent VA examination.  Therefore, the Board finds that additional development by way of another VA examination would be redundant and unnecessary.  38 C.F.R. § 3.327 (2009); VAOPGCPREC 11-95 (April 7, 1995) (Board is not required to remand an appealed claim because of the passage of time when an adequate examination report was originally prepared for the agency of original jurisdiction, unless the severity has since increased).

The Board now turns to the relevant diagnostic criteria.  Throughout the appeals period, the Veteran has been assigned a 30 percent evaluation based on his demonstrated symptoms of left knee instability.  This represents the maximum rating available under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  Accordingly, the Board has no basis to assign an increased rating under that diagnostic code.  

Nor may the Board assign additional compensation under the rating code governing knee replacements.  38 C.F.R. § 4.71a, DC 5055.  Although the Veteran has undergone left knee cap replacement surgery, the evidence does not show that he has had his entire knee joint replaced or that he has undergone surgery resulting in the insertion of prosthesis.  Moreover, even if such evidence had been presented, the Board observes that the Veteran's 30 percent rating under DC 5257 effectively precludes a separate award under DC 5055.  Indeed, those two diagnostic codes essentially contemplate the same symptoms, including knee instability and weakness.  Thus, to assign separate ratings under those diagnostic codes would contravene VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14 (precluding the evaluation of the same disability under various diagnoses).  The Board acknowledges that, in lieu of the 30 percent rating under DC 5257, a higher 60 percent evaluation under DC 5055 could conceivably be assigned.  However, such an evaluation would require chronic residuals, consisting of severe painful motion or weakness in the extremity affected by the prosthesis.  Such symptoms have neither been contended nor shown.

Next, with respect to the diagnostic criteria governing limitation of motion, the Board observes that Diagnostic Code 5260 provides for a zero percent rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  Under DC 5261 (limitation of extension of the leg), a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  

The range of motion findings during the relevant appeal period reveal that the Veteran has displayed only slightly limited flexion of no worse than 72 degrees.  This recorded range of motion warrants no more than a 0 percent rating under DC 5260.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2010).  Conversely, the Veteran has  exhibited markedly limited extension, which, at its most severe, has been reduced by 30 degrees.  Such limited extension comports with the criteria for a 40 percent rating under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2010).  Accordingly, the Board finds that that a higher evaluation of 40 percent is warranted under that diagnostic code.  Id.

Having determined that the Veteran is entitled to a higher rating for his limited left knee extension, the Board finds that a compensable evaluation is no longer possible pursuant to DC 5003.  38 C.F.R. § 4.71a, DC 5003.  The Board recognizes that the Veteran was previously assigned a 10 percent rating under that diagnostic note.  However, the assignment of such a rating was predicated on the RO's finding of left knee arthritis with noncompensable limitation of motion.  The RO's finding in this regard has been effectively supplanted by the Board's determination that the Veteran's limitation of motion is compensable by a 40 percent rating under DC 5261.  To continue the Veteran's 10 percent rating under DC 5003 would effectively compensate him twice based on limitation of motion and, thus, constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, the Board has elected to rate that symptom solely under DC 5261, which is the limitation of motion code most favorable to the Veteran's claim.  38 C.F.R. §§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 ,53 (1990).

Additionally, in considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use, there is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the left knee being limited in motion to the extent required for a rating higher than the 40 percent that the Board has now assigned under DC 5261.  On the contrary, while the results of the November 2006 and June 2008 VA examinations reflect pain on the ends of all ranges of motion, there have been no complaints or clinical findings of additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Nor have there been any complaints of painful left knee exacerbations occurring outside the confines of certain activities, such as prolonged standing ,walking, and climbing stairs.  Similarly, there is no evidence demonstrating that the Veteran's left knee is otherwise manifested by functional impairment that is tantamount to a finding of flexion or extension limited to 45 degrees.  Without such a finding, the minimum criteria for the next higher ratings under DCs 5260 and 5261 have not been met, notwithstanding consideration of the DeLuca provisions.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Next, turning to the Veteran's assertions regarding left knee scarring, the Board observes that the schedular rating criteria pertaining to the skin were recently amended, effective October23, 2008.  38 C.F.R. § 4.118, DCs 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002).  VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding the Veteran's right knee claims.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling. Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Finally, DC 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805.  In this case, however, the Veteran has already been awarded disability ratings that encompass the functional limitations associated with his right knee.  Thus, an additional rating may not be assigned under DC 7805.

Nor is a higher rating warranted under the other diagnostic criteria pertaining to scars.  As noted above, while post-surgical left knee scarring was noted on the Veteran's March 2005 VA examination, prior to the pendency of his appeal, the subsequent clinical evidence of record is negative for any findings pertaining to scars.  Moreover, even assuming that the Veteran continues to have the same degree of left knee scarring noted on that initial examination, he has not contended, and the evidence does not otherwise show, that such scarring has is painful or unstable, encompasses an area or areas of 144 square inches (929 square centimeters) or greater, or is manifested by breakdown, keloid formation, or altered pigmentation.  As such, a compensable evaluation is not possible under DCs 7801, 7802, 7803, or 7804.

In sum, the weight of the credible evidence shows that, throughout the pendency of this appeal, the Veteran has been entitled to an increased rating of 40 percent, but not higher, based on the limited extension associated with his left knee disorder.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.17a, DC 5260.  That newly assigned evaluation encompasses the rating previously assigned for the Veteran's left knee arthritis with limitation of motion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.17a, DCs 5003, 5010.  Moreover, the record does not show that any additional left knee compensation is warranted under other diagnostic codes for any period of time throughout the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular Ratings

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has alleged that his service-connected psychiatric and left knee disorders collectively accounted for his poor performance as a policeman, which, in turn, contributed to his decision to quit that job.  As a lay person, he is competent to report these occupational challenges, which are in the realm of his personal experiences.  See Layno v. Brown, 6 Vet. App. at 469-70 (1994).  Nevertheless, the Board considers it significant that, since leaving the police force, the Veteran has maintained full-time course loads as an undergraduate and law school student.  There is nothing in the record that suggests that the Veteran's psychiatric and right knee disorders, either singly or jointly, will prevent him from obtaining and maintaining gainful employment once his studies are completed.  Even if the Veteran had raised such concerns, however, allegations of future employment problems cannot support the award of an extraschedular rating, which must be based on current findings.  Moreover, the Board considers it significant that the law school where the Veteran has enrolled has afforded him accommodations, which, by his own admission, have enabled him to perform well academically and remain on track to graduate in a timely fashion.  The Veteran's accomplishments in this regard collectively show that his service-connected psychiatric and left knee disorders, either singly or jointly, do not result in marked interference with employment beyond that envisioned by the schedular ratings already assigned for those disabilities.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Indeed, that is particularly true with respect to the psychiatric, musculoskeletal, and scar codes used to rate the Veteran's service-connected disabilities.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.17a, 4.25, 4.130, DCs 5003, 5010, 5024, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 7801, 7802, 7803, 7804, 7805, 9411 (2010).  As noted above, those codes all expressly contemplate occupational and functional impairment as criteria for the assignment of schedular ratings.   Id.

Additionally, the Board considers it significant that the competent evidence in this case does not show frequent hospitalizations due to the Veteran's psychiatric and left knee symptoms.  Nor does the evidence indicate that those service-connected symptoms otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

IV.  TDIU

As noted above, the Veteran contends that his service-connected psychiatric and left knee disorders prevent him from obtaining or maintaining substantially gainful employment and that a TDIU rating is therefore warranted.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

For the reasons noted above, the Board has decided to grant the Veteran a higher 30 percent rating for his acquired psychiatric disorder and a separate 40 percent rating for the limitation of extension associated with his left knee disorder.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.17a, 4.130, DCs 5260, 9411.  As discussed, he also has a 30 percent rating for left knee instability, which has remained unchanged since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.17a, DC 5257.  In addition, the Veteran is in receipt of a separate 10 percent rating for right knee instability, which is not at issue in this appeal.  Id.  Combining these disability ratings, and taking into account the bilateral factor, yields a total disability evaluation of 80 percent.  38 C.F.R. §§ 4.25, 4.26, Table I (2010).  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) have been met.  However, the Board's TDIU analysis does not end there.  Rather, it must now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  

The record reflects that after, leaving the military, the Veteran returned to his civilian employment as a policeman.  However, he quit that job in July 2006 and has since remained unemployed.  Significantly ,the Veteran now contends that his resignation was motivated by poor job performance as a result of his service connected  disabilities.  However, he has not submitted any job evaluations or other objective evidence to corroborate that assertion.  Nor has he provided any additional information that would enable VA to obtain such information on his behalf, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Even assuming, without conceding, that the Veteran's psychiatric and left knee disorder did prevent him from continuing as a policeman, there is nothing in the record that indicates that those service-connected disabilities preclude other forms of employment.  As previously discussed, the Veteran has been afforded numerous VA examinations to assess the severity of his acquired psychiatric and left knee disorders.  None of his VA examiners has indicated that those conditions, either singly, jointly, or in combination with his other service-connected disabilities, renders him unable to work.  Nor has any other medical practitioner.  On the contrary, the Veteran has consistently obtained GAF scores in the 55-65 range, which are consistent with no more than mild to moderate occupational and social impairment.  Moreover, while his service-connected knee problems have been shown to interfere with his ability to perform household chores and play recreational sports, he has not specifically contended, and the evidence has not otherwise shown, that they interfere with his ability to perform all types of gainful employment, including sedentary work. 

Further, as noted above, the Board must take into account the Veteran's level of education and other vocational attainment in weighing the merits of his TDIU claim.  See Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  In this regard, the Board considers it significant that, since leaving the police force, the Veteran has successfully completed an undergraduate degree.  He has subsequently enrolled in law school, where, by his own admission, he is thriving.  The Veteran's educational achievements to date suggest that he is on track to obtain gainful employment as a lawyer.  Even if this turns out not to the case, however, it would be premature for the Board to assign a TDIU rating at this juncture.  Indeed, just as predictions of worsening disability are insufficient to warrant an increased extraschedular rating at the present time, allegations of future employment problems cannot support the award of a schedular TDIU rating, which must also be based on current findings.  In this regard, the Board observes that, should the Veteran's service-connected disabilities worsen in the future to the extent that he is precluded from performing any type of substantially gainful work, he would be free to reopen his TDIU claim.  

The Board is highly sympathetic to the Veteran's contentions.  He is certainly competent to describe symptoms arising from his service-connected disabilities that are capable of lay observation.  See Layno, 6 Vet. App. at 469-70; 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is also competent to report the perceived effects of those symptoms on his ability to work as a policeman and to attend law school.  Id.  Additionally, the lack of corroborating medical evidence does not, by itself, render the Veteran's statements inherently incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  Nevertheless, as a lay person without apparent clinical expertise, the Veteran is not competent to assess the nature, extent, and etiology of his service-connected disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his statements, standing alone, are insufficient to establish total individual unemployability based solely on those service-connected disabilities.  

In any event, the Board observes that the occupational impairment arising from the Veteran's acquired psychiatric and left knee disorders is expressly contemplated in the schedular ratings that have been assigned for those individual disabilities, including the temporary total evaluation for left knee surgery warranting convalescence, as discussed above.  38 C.F.R. § 4.30.  Similarly, the evaluations issued for the Veteran's other service-connected disabilities also take into account their overall effects on his employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Based upon the foregoing, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  Thus, while mindful that the Veteran's total combined disability evaluation meets the percentage standards set forth in 38 C.F.R. § 4.16(a), the Board concludes that he is not entitled to a TDIU on a schedular basis.  Moreover, absent any showing of unusual or exceptional circumstances beyond what is contemplated by his combined schedular ratings, referral for extraschedular consideration is unwarranted in this instance.  See 38 C.F.R. §§ 3.321(b)(1); 4.16(b).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim and that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 53; 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)
ORDER

A 30 percent disability rating, but no more, for an acquired psychiatric disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

For the period on appeal when the Veteran was not in receipt of a 100 percent disability rating, a 40 percent rating, but no more, for limitation of left knee extension is granted, subject to the laws and regulations governing payment of monetary benefits.

An increased rating for left knee instability, currently evaluated as 30 percent disabling, is denied.

A compensable rating for left knee scarring is denied.

A total disability rating based on individual unemployability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


